Exhibit 10.4

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of February
6, 2018, by and among: (i) JM Global Holding Company, a Delaware corporation,
which will be known after the consummation of the transactions contemplated by
the Share Exchange Agreement (as defined below) as “TMSR Holding Purchaser
Limited” (including any successor entity thereto, “Purchaser”); (ii) Zhong Hui
Holding Limited, a Republic of Seychelles registered company, in the capacity
under the Share Exchange Agreement as the Purchaser Representative (including
any successor Purchaser Representative appointed in accordance therewith, the
“Purchaser Representative”); (iii) Chuanliu Ni, a Chinese citizen, in the
capacity as the Seller Representative under the Share Exchange Agreement
(including any successor Seller Representative appointed pursuant to and in
accordance therewith, the “Seller Representative”); and (iv) Continental Stock
Transfer & Trust Company, as escrow agent (the “Escrow Agent”). Capitalized
terms used herein but not otherwise defined herein shall have the meaning given
to such terms in the Share Exchange Agreement.

 

WHEREAS, on August 28, 2017, Purchaser, the Purchaser Representative and the
Seller Representative entered into that certain Share Exchange Agreement (as
amended from time to time in accordance with the terms thereof, the “Share
Exchange Agreement”), by and among Purchaser, the Purchaser Representative,
China Sunlong Environmental Technology, Inc., a Cayman Islands business company
with limited liability (the “Company”), the shareholders of the Company named
therein (the “Sellers”) and the Seller Representative, pursuant to which,
subject to the terms and conditions thereof, Purchaser will acquire from the
Sellers all of the issued and outstanding equity interests of the Company in
exchange for newly issued Purchaser Common Shares, subject to the withholding of
the Escrow Shares (as defined below) being deposited into the Escrow Account (as
defined below) in accordance with the terms and conditions of the Share Exchange
Agreement and this Agreement;

 

WHEREAS, pursuant to the Share Exchange Agreement, Purchaser, the Purchaser
Representative and their respective Affiliates and their respective officers,
directors, managers, employees, successors and permitted assigns (the “Purchaser
Indemnitees”) are entitled to be indemnified in certain respects by the Sellers;

 

WHEREAS, in accordance with the Share Exchange Agreement and this Agreement, at
the Closing, Purchaser shall issue to the Escrow Agent 899,543 Purchaser Common
Shares (together with any equity securities paid as dividends or distributions
with respect to such shares or into which such shares are exchanged or
converted, the “Escrow Shares”) to be held, along with any other Escrow Property
(as defined below), by the Escrow Agent in a segregated escrow account (the
“Escrow Account”) and disbursed therefrom in accordance with the terms of
Article VII of the Share Exchange Agreement and this Agreement;

 

WHEREAS, pursuant to the Share Exchange Agreement (i) the Seller Representative
has been designated as each Seller’s representative and agent to represent all
of the Sellers, and to act on their behalf for purposes of this Agreement, and
(ii) the Purchaser Representative has been exclusively designated to act on
behalf of Purchaser to take all necessary actions and make all decisions
pursuant to this Agreement; and

 

WHEREAS, the Escrow Agent is willing to administer the escrow under the terms
and conditions of this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

 

Section 1. Appointment. Purchaser and the Seller Representative hereby appoint
the Escrow Agent as their escrow agent for the purposes set forth herein, and
the Escrow Agent hereby agrees to perform the duties of their escrow agent under
this Agreement. The escrow services to be rendered by the Escrow Agent under
this Agreement will not begin until the Escrow Agent has received the
documentation necessary to establish the Escrow Account on its books and has
received the Escrow Shares in accordance with this Agreement.

 

Section 2. Delivery of Escrow Shares. Pursuant to Section 1.3 of the Share
Exchange Agreement, after the Closing, the Purchaser shall deposit stock
certificates for the Escrow Shares (“Escrowed Stock Certificates”) with the
Escrow Agent, with each such Escrowed Stock Certificate being issued in the name
of the Escrow Agent; provided, that the Purchaser may alternatively have the
Escrow Agent and the Purchaser’s transfer agent account for the Escrow Shares in
book entry form.

 

Section 3. Maintenance of the Escrow Shares and other Escrow Property. So long
as any Escrow Shares are being held in the Escrow Account and are not disbursed
in accordance with this Agreement, any dividends, distributions or other income
paid on or otherwise accruing to such Escrow Shares (the foregoing, together
with the Escrow Shares, and as reduced by any disbursements of such Escrow
Shares or dividends, distributions or other income from the Escrow Account by
the Escrow Agent in accordance with the terms of this Agreement and the Share
Exchange Agreement, the “Escrow Property”) shall be held by the Escrow Agent in
the Escrow Account in accordance with the terms of this Agreement. During the
term of this Agreement, the Escrow Agent shall hold the Escrow Property in the
Escrow Account and shall not sell, transfer, dispose of, lend or otherwise
subject to a Lien any of the Escrow Property except until and to the extent that
they are disbursed in accordance with Section 4. Except as the Purchaser
Representative (on behalf of the Purchaser) and the Seller Representative may
otherwise agree in joint written instructions executed and delivered to the
Escrow Agent, no part of the Escrow Property may be withdrawn except as
expressly provided in this Agreement. While the Escrow Shares are held in the
Escrow Account, the Seller named on the applicable Escrowed Stock Certificate
shall have the right to vote the Escrow Shares included in such Escrowed Stock
Certificate.

 

Section 4. Delivery of the Escrow Property. The Escrow Agent shall hold the
Escrow Property and shall deliver the Escrow Property to either the Purchaser or
the Seller Representative for further distribution to the Sellers, as
applicable, in accordance with the following procedures:

 

(a) Purchaser (with the Purchaser Representative acting on its behalf) may
assert a claim for indemnification on behalf of an Purchaser Indemnitee pursuant
to the Share Exchange Agreement (an “Indemnification Claim”) by providing
written notice (a “Claim Notice”) of such claim to the Seller Representative and
the Escrow Agent, which Claim Notice shall include (i) a reasonable description
of the facts and circumstances which relate to the subject matter of such
Indemnification Claim to the extent then known, (ii) the amount of Losses
suffered by the Purchaser Indemnitee in connection with the claim to the extent
known or reasonably estimable (provided, that the Purchaser Representative on
behalf of Purchaser may thereafter in good faith adjust the amount of Losses
with respect to the claim by providing a revised Claim Notice to the Seller
Representative and the Escrow Agent (such amount, as it may be adjusted, the
“Claim Amount”)) and (iii) whether the Indemnification Claim results from a
Third Party Claim; provided, that the copy of any Claim Notice provided to the
Escrow Agent shall be redacted for any confidential or proprietary information
of the Indemnifying Party or the Purchaser Indemnitee described in clause (i).

 

(b) Unless the Seller Representative provides to the Purchaser Representative
and the Escrow Agent a written notice objecting to such Indemnification Claim
(an “Objection Notice”) (with any Objection Notice provided to the Purchaser
Representative, but not the Escrow Agent, including an attachment with a
description, in reasonable detail, of the facts upon which such objection is
based) by 11:59 p.m. New York City time on the thirtieth (30th) day after the
delivery of the Claim Notice (the date of the delivery of the Claim Notice
through such time, the “Objection Period”), the Seller Representative on will be
deemed to have accepted responsibility for the Losses set forth in such Claim
Notice subject to the limitations on indemnification set forth in Article VII of
the Share Exchange Agreement and will have no further right to contest the
validity of such Claim Notice, and, subject to Section 4(d), the Escrow Agent
shall promptly (in any event within five (5) Business Days) after the expiration
of the Objection Period (or, if during the Objection Period, the Seller
Representative provides affirmative written instructions to the Escrow Agent to
release such Escrow Property from the Escrow Account, promptly (in any event
within five (5) Business Days) after the Escrow Agent’s receipt of such
instructions from the Seller Representative), disburse to the Purchaser Escrow
Property from the Escrow Account in an amount equal to the Claim Amount. If the
Seller Representative provides an Objection Notice during the Objection Period
that disputes only a portion of the Claim Amount, subject to Section 4(d), the
Escrow Agent shall promptly (in any event within five (5) Business Days) after
the expiration of the Objection Period (or, if during the Objection Period, the
Seller Representative provides affirmative written instructions to the Escrow
Agent to release such Escrow Property from the Escrow Account, promptly (in any
event within five (5) Business Days) after the Escrow Agent’s receipt of such
instructions from the Seller Representative), disburse to the Purchaser Escrow
Property from the Escrow Account in an amount equal to the undisputed portion of
the Claim Amount.

 



 2 

 

 

(c) If the Seller Representative timely disputes an Indemnification Claim, by
providing an Objection Notice to the Purchaser Representative and the Escrow
Agent during the Objection Period, the Purchaser Representative and the Seller
Representative shall resolve the dispute in accordance with the terms of the
Share Exchange Agreement. If an Indemnification Claim is disputed by the Seller
Representative, the Escrow Agent shall not distribute to the Seller
Representative (or directly to any Seller) any portion of the Escrow Property
with respect to the disputed portion of the Claim Amount, until receipt of (i)
joint written instructions executed and delivered by the Seller Representative
and Purchaser Representative on behalf of Purchaser stating that the dispute has
been resolved and that Purchaser Indemnitee has the right to the Claim Amount
(or some portion thereof) (“Joint Instructions”) or (ii) a copy of an
arbitration award issued pursuant to Section 11.4 of the Share Exchange
Agreement or a court order from a court of competent jurisdiction establishing
the Purchaser Indemnitee’s right to the Claim Amount (or some portion thereof)
pursuant to the Share Exchange Agreement (a “Binding Award”). Upon receipt of
such Joint Instructions or Binding Award, the Escrow Agent shall, without
further action on the part of the Seller Representative or the Purchaser
Representative, promptly (in any event within five (5) Business Days) disburse
to the Purchaser Escrow Property from the Escrow Account in the amount set forth
in the Joint Instructions or the Binding Award (less any undisputed amounts
already disbursed pursuant to Section 4(b)), as applicable.

 

(d) For the avoidance of doubt, with respect to any Third Party Claim, even if
the Seller Representative has agreed that the Sellers are required to provide
indemnification to the Purchaser Indemnitees for such Third Party Claim, except
for attorneys’ fees and other costs and expenses for which the Sellers are
responsible to pay to the Purchaser Indemnitees regardless of the outcome of
such Third Party Claim (“Indemnified Third Party Costs”), no payment shall be
made by the Escrow Agent with respect to such Third Party Claim until such Third
Party Claim has been sustained in whole or in part by a court of competent
jurisdiction or other binding legal process (including binding arbitration) or
settled in whole or in part in accordance with the provisions of the Share
Exchange Agreement (and if any Third Party Claim is decided or settled in part,
each part that has not yet been decided or settled shall not be paid until such
remaining part is decided or settled). Escrow Property from the Escrow Account
in an amount equal to Indemnified Third Party Costs shall be disbursed by the
Escrow Agent to Purchaser promptly (but in any event within five (5) Business
Days) after the Purchaser Representative provides written notice to the Seller
Representative and the Escrow Agent of such Indemnified Third Party Costs.

 



 3 

 

 

(e) Payments from the Escrow Account with respect to any Indemnification Claims
shall first be paid with any cash or cash equivalents that are held in the
Escrow Account, then with the Escrow Shares and then with any remaining property
in the Escrow Account. For any Escrow Shares to be disbursed with respect to
Indemnification Claims, the Escrow Shares shall be valued at the Purchaser Share
Price as of the date that an Indemnification Claim is finally determined in
accordance with the Share Exchange Agreement and this Agreement (the “Resolution
Date”). For the avoidance of doubt, the Resolution Date shall be (i) if no
Objection Notice is delivered by the Seller Representative during the Objection
Period (other than with respect to a Third Party Claim), the 31st day after the
date that the Claim Notice is delivered; (ii) if prior to the date described in
clause (i) above, the Seller Representative provides affirmative written
instructions to the Escrow Agent to release the Escrow Property for the amount
set forth in the Claim Notice, the date that the Escrow Agent receives such
written instructions; (iii) if the Seller Representative provides an Objection
Notice during the Objection Period that disputes only a portion of the Claim
Amount (other than with respect to a Third Party Claim), with respect to the
undisputed portion of such Claim Amount, the date that the Escrow Agent receives
such Objection Notice; (iv) with respect to any disputed Claim Amount, either
the date that the Escrow Agent receives Joint Instructions or a Binding Award;
or (v) with respect to any Third Party Claim, that date that such Third Party
Claim has been sustained in whole or in part by a court of competent
jurisdiction or other binding legal process (including binding arbitration) or
settled in whole or in part in accordance with the provisions of the Share
Exchange Agreement (and if any Third Party Claim is decided or settled in part,
the Resolution Date with respect to each part that has not yet been decided or
settled shall be the date that such remaining part is decided or settled);
provided, that with respect to Indemnified Third Party Costs, the Resolution
Date shall be the date that the Purchaser Representative notifies the Seller
Representative and the Escrow Agent in writing of the amount of such Indemnified
Third Party Costs.

 

(f) With respect to any Indemnification Claims made in accordance with the Share
Exchange Agreement and this Agreement on or prior to the eighteen (18) month
anniversary of the Closing (the “Expiration Date”) that remain unresolved at the
time of the Expiration Date (“Pending Claims”), all or a portion of the Escrow
Property reasonably necessary to satisfy such Pending Claims (as determined
based on the Claim Amount included in the Claim Notice (as it may adjusted)
provided by the Purchaser Representative and the Purchaser Share Price as of the
Expiration Date), shall remain in the Escrow Account until such time as such
Pending Claim shall have been finally resolved pursuant to the provisions of the
Share Exchange Agreement and this Agreement. After the Expiration Date, any
Escrow Property remaining in the Escrow Account that is not subject to Pending
Claims, if any, and not subject to resolved but unpaid claims in favor of an
Indemnified Party, shall be transferred by the Escrow Agent to the Seller
Representative (for distribution to Sellers) upon receipt of joint written
instructions from the Purchaser Representative and the Seller Representative.
Promptly after the final resolution of all Pending Claims and payment of all
indemnification obligations in connection therewith, the Escrow Agent shall
transfer any Indemnity Escrow Property remaining in the Indemnity Escrow Account
to the Seller Representative (for distribution to the Sellers).

 

(g) Any amount of Escrow Property required to be transferred to any Person
pursuant to this Section 4 shall be transferred by the Escrow Agent pursuant to
such delivery instructions as provided by the Purchaser Representative with
respect to Purchaser or Seller Representative with respect to the Sellers. The
Escrow Agent shall rely exclusively on instructions provided by the Seller
Representative and the Purchaser Representative on behalf of Purchaser as to the
amount and recipient of any distribution of Escrow Property pursuant to this
Section 4, or the relevant order of any court of competent jurisdiction or other
award granted pursuant to other binding legal process (including any binding
arbitration). The Escrow Agent has no duty or responsibility to calculate any
distribution or to confirm the accuracy of any distribution amount so
instructed.

 



 4 

 

 

Section 5. Tax Matters. Purchaser, the Purchaser Representative and the Seller
Representative agree and acknowledge that, for all U.S. and foreign tax
purposes, except as required by applicable Law, the Purchaser shall be the owner
of the Escrow Property while held in the Escrow Account and until released to
the Sellers or the Seller Representative for distribution to the Sellers, and
all interest, earnings or income, if any, earned with respect to the Escrow
Property while held by the Escrow Agent shall be treated as earned by the
Purchaser until released to the Seller Representative for distribution to the
Sellers. The Escrow Agent shall have the right to deduct and withhold taxes from
any payments to be made hereunder if such withholding is required by law and to
request and receive any necessary tax forms, including Form W-9 or the
appropriate series of Form W-8, as applicable, or any similar information, from
the applicable recipient of the Escrow Property.

 

Section 6. Duties. The Escrow Agent’s duties are entirely ministerial and not
discretionary, and the Escrow Agent will be under no duty or obligation to do or
to omit the doing of any action with respect to the Escrow Property, except to
give notice, provide monthly reports, make disbursements, keep an accurate
record of all transactions with respect to the Escrow Property, hold the Escrow
Property in accordance with the terms of this Agreement and to comply with any
other duties expressly set forth in this Agreement. The Escrow Agent shall not
have any interest in the Escrow Property but shall serve as escrow holder only
and have only possession thereof. Nothing contained herein shall be construed to
create any obligation or liability whatsoever on the part of the Escrow Agent to
anyone other than the parties to this Agreement. There are no third party
beneficiaries to this Agreement.

 

Section 7. Determination of Purchaser Share Price. In the event that the Escrow
Agent has any question as to the applicable Purchaser Share Price, the Seller
Representative and the Purchaser Representative shall cooperate to promptly
provide the Escrow Agent with their good faith determination of the applicable
Purchaser Share Price pursuant to Joint Instructions or a Binding Award (and in
the event of any dispute as to the Purchaser Share Price, the Escrow Agent shall
not disburse the applicable Escrow Property until such dispute has been
resolved).

 

Section 8. Monthly Reports Upon Request. The Escrow Agent shall provide monthly
account statements to the Purchaser Representative and the Seller Representative
with respect to the Escrow Account. The Purchaser Representative and the Seller
Representative have one hundred twenty (120) days to object in writing to such
reports. If no written notice detailing a party's objections has been received
by the Escrow Agent within this period, an acceptance of such reports shall be
deemed to have occurred.

 

Section 9. Authorized Parties; Reliance. The parties hereby acknowledge that the
Purchaser Representative has the sole and exclusive authorization to act on
behalf of Purchaser under this Agreement. The Purchaser Representative on behalf
of Purchaser and the Seller Representative agree to provide, on Exhibit A (as it
may be amended from time to time) to this Agreement, the names and specimen
signatures of those persons who are authorized to issue notices and instructions
to the Escrow Agent and execute required documents under this Agreement. The
Escrow Agent may rely and shall be protected in acting or refraining from acting
upon any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent is entitled to rely on, and shall be fully
protected in relying on, the instructions and notices from any one of the
authorized signers, as identified on the attached Exhibit A (as it may be
amended from time to time) to this Agreement, from each of the Purchaser
Representative (on behalf of Purchaser) and the Seller Representative, either
acting alone, until such time as their authority is revoked in writing, or until
successors have been appointed and identified by notice in the manner described
in Section 15 below.

 



 5 

 

 

Section 10. Good Faith. The Escrow Agent shall not be liable for any action
taken by it in good faith and reasonably believed by it to be authorized or
within the rights or powers conferred upon it by this Agreement and may consult
with counsel of its own choice and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel.

 

Section 11. Right to Resign. The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving such notice in writing of such
resignation specifying a date when such resignation shall take effect, which
shall be a date not less than sixty (60) days after the date of the notice of
such resignation. Similarly, the Escrow Agent may be removed and replaced
following the giving of thirty (30) days’ notice to the Escrow Agent by all of
the other parties hereto. In either event, the Purchaser Representative and the
Seller Representative shall agree upon a successor Escrow Agent. If the Seller
Representative and the Purchaser Representative are unable to agree upon a
successor or shall have failed to appoint a successor prior to the expiration of
sixty (60) days following the date of resignation or thirty (30) days following
the date of removal, the then-acting Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor escrow agent or
otherwise appropriate relief, and any such resulting appointment shall be
binding upon all of the parties hereto. Any successor Escrow Agent shall execute
and deliver to the predecessor Escrow Agent, the Purchaser Representative and
the Seller Representative an instrument accepting such appointment and the
transfer of the Escrow Property and agreeing to the terms of this Agreement.

 

Section 12. Compensation. The Escrow Agent shall be entitled to receive the fees
as set forth on Exhibit B for the services to be rendered hereunder, and to be
paid or reimbursed for all reasonable documented out-of-pocket expenses,
disbursements and advances, including reasonable documented out-of-pocket
attorneys’ fees, incurred or paid in connection with carrying out its duties
hereunder, such amounts to be paid one-half (1/2) equally by Purchaser and the
Seller Representative (on behalf of the Sellers).

 

Section 13. Indemnification. Each of Purchaser and the Seller Representative (on
behalf of the Sellers) hereby agrees to jointly and severally indemnify the
Escrow Agent for, and to hold it harmless against any loss, liability or expense
incurred without gross negligence or willful misconduct on the part of the
Escrow Agent, arising out of or in connection with its entering into this
Agreement and carrying out its duties hereunder. Notwithstanding the foregoing,
as between Purchaser and the Seller Representative, each of Purchaser and the
Seller Representative (on behalf of the Sellers), between themselves, shall be
responsible for one-half (1/2) of such indemnification obligations, and each of
Purchaser and the Seller Representative shall have the right to seek
contribution from the other to the extent that it pays for more than one-half
(1/2) of such indemnification obligations.

 

Section 14. Disputes. If a controversy arises between the parties hereto as to
whether or not or to whom the Escrow Agent shall transfer all or any portion of
the Escrow Property or as to any other matter arising out of or relating to this
Agreement or the Escrow Property, the Escrow Agent shall not be required to
determine the same, shall not make any transfer of and shall retain the Escrow
Property in dispute without liability to anyone until the rights of the parties
to the dispute shall have finally been determined by mutual written agreement of
the Purchaser Representative on behalf of Purchaser and the Seller
Representative, or by a final non-appealable judgment or order of any state or
federal court located in New York County, New York (or in any court in which
appeal from such courts may be taken) but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings. The Escrow Agent
shall be entitled to assume that no such controversy has arisen unless it has
received notice of such controversy or conflicting written notices from the
parties to this Agreement. Any disputes arising out of, related to, or in
connection with, this Agreement between Purchaser, the Purchaser Representative
and/or the Seller Representative, including a dispute arising from a party’s
failure or refusal to sign a joint written notice hereunder, shall be determined
by arbitration conducted in accordance with the provisions of Section 11.4 of
the Share Exchange Agreement (other than (i) disputes subject to the procedure
under Section 1.5 of the Share Exchange Agreement, which will be determined in
accordance with such section, or (ii) applications for a temporary restraining
order, preliminary injunction, permanent injunction or other equitable relief or
application for enforcement of any arbitration award pursuant to this Section 14
or Section 12.4 of the Share Exchange Agreement).

 



 6 

 

 

Section 15. Notices. Except to the extent expressly set forth herein, all
notices and communications hereunder shall be in writing and shall be deemed to
be given if (a) delivered personally, (b) sent by facsimile or email (with
affirmative confirmation of receipt), (c) sent by recognized overnight courier
that issues a receipt or other confirmation of delivery or (d) sent by
registered or certified mail, return receipt requested, postage prepaid to the
parties as follows:

 

If to Purchaser or the Purchaser Representative, to:

Zhong Hui Holding Limited
Room 15A, 15/F, SPA Centre
52-55 Lockhart Road
Wanchai, Hong Kong
Attention: Qi (Jacky) Zhang
Facsimile No.: 852-31158800
Telephone No.: 852-37471690
Email: sqz5259@163.com

with a copy (which will not constitute notice) to:

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Douglas Ellenoff, Esq.
         Stuart Neuhauser, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ellenoff@egsllp.com
           sneuhauser@egsllp.com

If to the Seller Representative, to:

Dr. Chuanliu Ni
A101 Dushi Chanye Yuan, Hanzheng Street
No.21 Jiefang Avenue, Qiaokou District
Wuhan, Hubei, China
Facsimile No.: 022-5982-4809
Telephone No.: 022-5982-4800
Email: cni@TJComex.com

with a copy (which will not constitute notice) to:

Allbright Law Offices
11\12F, Shanghai Tower, No.501 Yincheng Middle Road,
Pudong New District, Shanghai 200120 China
Attention: Steve Zhu
Facsimile No.: 86-21-20511999
Telephone No.: 86-21-20511000
Email: stevezhu@allbrightlaw.com

and

Hunter Taubman Fischer & Li LLC
1450 Broadway, 26th Floor
New York, NY 10018
Attention: Joan Wu
Facsimile No.: 212-202-6380
Telephone No.: 212-530-2208
Email: jwu@htflawyers.com

If to the Escrow Agent, to:

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attention: Account Administration
Facsimile No: (212) 509-5150
Telephone No: (212) 845-4000

 

 



 7 

 

 

or at such other address as any of the above may have furnished to the other
parties in a notice duly given as provided herein. Any such notice or
communication given in the manner specified in this Section 14 shall be deemed
to have been given (i) on the date personally delivered or transmitted by
facsimile or email (with affirmative confirmation of receipt), (ii) one (1)
Business Day after the date sent by recognized overnight courier that issues a
receipt or other confirmation of delivery or (iii) three (3) Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid.

 

Section 16. Term. This Agreement shall terminate upon the final, proper and
complete distribution of the Escrow Property in accordance with the terms
hereof; provided, that Purchaser’s and the Seller Representatives’ obligations
under Section 13 hereof shall survive any termination of this Agreement.

 

Section 17. Entire Agreement. The terms and provisions of this Agreement
(including the Exhibits hereto, which are hereby incorporated by reference
herein) constitute the entire agreement between the Escrow Agent and the other
parties hereto with respect to the subject matter hereof. Notwithstanding the
foregoing, as between Purchaser and the Seller Representative, the terms of the
Share Exchange Agreement shall control and govern over the terms of this
Agreement in the event of any conflict or inconsistency between this Agreement
and the Share Exchange Agreement. The actions of the Escrow Agent shall be
governed solely by this Agreement.

 

Section 18. Amendment; Waiver. This Agreement may be amended or modified only by
a written instrument duly signed by the parties hereto, and any provision hereof
may be waived only by a written instrument duly signed by the party against whom
enforcement of such waiver is sought.

 

Section 19. Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

Section 20. Further Assurances. From time to time on and after the date hereof,
the Purchaser Representative and the Seller Representative shall deliver or
cause to be delivered to the Escrow Agent such further documents and instruments
and shall do and cause to be done such further acts as the Escrow Agent shall
reasonably request (it being understood that the Escrow Agent shall have no
obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.

 



 8 

 

 

Section 21. Accounting. In the event of the resignation or removal of the Escrow
Agent, upon the termination of this Agreement or upon demand at any time of
either the Purchaser Representative or the Seller Representative under
reasonable circumstances, the Escrow Agent shall render to the Purchaser
Representative, the Seller Representative and the successor escrow agent (if
any) an accounting (free of charge) in writing of the property constituting the
Escrow Property.

 

Section 22. Interpretation. The parties acknowledge and agree that: (a) this
Agreement is the result of negotiations between the parties and will not be
deemed or construed as having been drafted by any one party, (b) each party and
its counsel have reviewed and negotiated the terms and provisions of this
Agreement (including any Exhibits attached hereto) and have contributed to its
revision and (c) the rule of construction to the effect that any ambiguities are
resolved against the drafting party will not be employed in the interpretation
of this Agreement. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless the context otherwise requires: (i)
words of the masculine, feminine or neuter gender will include the masculine,
neuter or feminine gender, and words in the singular number or in the plural
number will each include, as applicable, the singular number or the plural
number; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (iii) reference to any law means such law as
amended, modified codified or reenacted, in whole or in part, and in effect from
time to time, including rules and regulations promulgated thereunder; (iv) any
agreement or instrument defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement or instrument as from
time to time amended, modified or supplemented, including by waiver or consent
and references to all attachments thereto and instruments incorporated therein;
(v) the term “or” means “and/or”; (vi) the words “herein, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision; (vii) the words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation”; (viii) any reference
herein to “dollars” or “$” shall mean United States dollars; and (ix) reference
to any Section or Exhibit means such Section hereof or Exhibit hereto.

 

Section 23. Successors and Assigns. This Agreement and the rights and
obligations hereunder may not be assigned without the prior written consent of
each of the parties hereto; provided, however, that (a) if the Seller
Representative is replaced in accordance with the terms of the Share Exchange
Agreement, the replacement Seller Representative shall automatically become a
party to this Agreement as if it were the original Seller Representative
hereunder upon providing (i) written notice to the Escrow Agent and Purchaser of
such replacement and accepting its rights and obligations under this Agreement
and (ii) the Escrow Agent with the documentation referenced in Section 28 hereof
from such replacement Seller Representative and any replacement authorized
individuals to act on behalf of the Seller Representative for purposes of
Exhibit A, and (b) if the Purchaser Representative is replaced in accordance
with the terms of the Share Exchange Agreement, the replacement Purchaser
Representative shall automatically become a party to this Agreement as if it
were the original Purchaser Representative hereunder upon providing (i) written
notice to the Escrow Agent and the Seller Representative of such replacement and
accepting its rights and obligations under this Agreement and (ii) the Escrow
Agent with the documentation referenced in Section 28 hereof from such
replacement Purchaser Representative and any replacement authorized individuals
to act on behalf of Purchaser or the Purchaser Representative for purposes of
Exhibit A This Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.

 



 9 

 

 

Section 24. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
will impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
will any single or partial exercise of any such right preclude any other (or
further) exercise thereof or of any other right. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive to or
exclusive of, any rights or remedies otherwise available to a party hereunder.

 

Section 25. Governing Law; Venue. The terms and provisions of this Agreement
shall be construed and enforced in accordance with the laws of the State of New
York without reference to its conflict of law provisions. Subject to Section 14,
each of the parties hereto irrevocably consents to the exclusive jurisdiction
and venue of any state or federal court located in New York County, New York (or
in any court in which appeal from such courts may be taken) in connection with
any matter based upon or arising out of this Agreement or the matters
contemplated herein, agrees that process may be served upon them in any manner
authorized by the laws of the State of New York for such Persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and such process.

 

Section 26. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION, CLAIM, CAUSE OF ACTION OR OTHER
LEGAL PROCEEDING BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE
PARTIES HERETO AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT
ANY SUCH LITIGATION, CLAIM, CAUSE OF ACTION OR OTHER LEGAL PROCEEDING SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES HERETO FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

 

Section 27. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts (including by facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

Section 28. U.S. Patriot Act. Purchaser and the Seller Representative agree to
provide the Escrow Agent with the information reasonably requested by the Escrow
Agent to verify and record Purchaser’s and the Seller Representative’s
respective identities pursuant to the Escrow Agent’s procedures for compliance
with the U.S. Patriot Act and any other applicable laws.

 

Section 29. Representations of the Parties. Each of the parties hereto hereby
represents and warrants that as of the date hereof: (a) it has the power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and all such actions have been duly and validly authorized by all
necessary proceedings; and (b) this Agreement has been duly authorized, executed
and delivered by it, and constitutes a legal, valid and binding agreement of it.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS}



 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

 

  The Purchaser:       JM GLOBAL HOLDING COMPANY         By: /s/ Tim Richerson  
  Name:  Tim Richerson     Title:  Chief Executive Officer         The Purchaser
Representative:         ZHONG HUI HOLDING LIMITED,   solely in its capacity
under the Share Exchange Agreement as the Purchaser Representative         By:
/s/ Qi (Jacky) Zhang     Name:  Qi (Jacky) Zhang     Title:  Sole Director      
  The Seller Representative:       /s/ Chuanliu Ni   Chuanliu Ni, solely in the
capacity under the Share Exchange Agreement as the Seller Representative        
The Escrow Agent:         CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow
agent         By: /s/ Margaret B Lloyd     Name: /s/ Margaret B Lloyd     Title:
Vice President

 

[Signature Page to Escrow Agreement]

 



 

 

 

EXHIBIT A
AUTHORIZED SIGNERS

 

Purchaser:

 

Individuals authorized by the Purchaser Representative:

 

Name  Telephone Number  Specimen Signature 1. Qi (Jacky) Zhang       2.       
3.       

 

Seller Representative:

 

Name

  Telephone Number   Specimen Signature 1. Chuanliu Ni    

 



 

 

 

EXHIBIT B
FEE INFORMATION

 

Legal Review and Execution - $2,500.00

 

Monthly Administrative Fee - $200.00

 

 

 



 

 